UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22843 Center Coast MLP & Infrastructure Fund (Exact name of registrant as specified in charter) 1100 Louisiana Street Suite 5025 Houston, TX 77002 (Address of principal executive offices) (Zip code) Dan C. Tutcher Center Coast Capital Advisors, LP 1100 Louisiana Street Suite 5025 Houston, TX 77002 (Name and address of agent for service) Registrant's telephone number, including area code: 713.759.1400 Date of fiscal year end: November 30 Date of reporting period: July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD For the Center Coast MLP & Infrastructure Fund Form N-PX Proxy Voting Records Fund Name: Center Coast MLP & Infrastructure Fund Reporting Period: 07/01/2013-06/30/2014 Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Desciption of Vote Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund cast its Vote? For, Against, Abstain Did the Fund vote With or Against Management? Plains All American Pipeline, LP PAA 11/19/2013 Long-term incentive plan Issuer Yes For With Plains All American Pipeline, LP PAA 11/19/2013 Special meeting to solicit additional proxies Issuer Yes For With Magellan Midstream Partners, LP MMP 4/24/2014 Board of Directors Issuer Yes For With Magellan Midstream Partners, LP MMP 4/24/2014 Approval of Executive Compensation Issuer Yes For With Magellan Midstream Partners, LP MMP 4/24/2014 Appointment of Independent Auditor Issuer Yes For With Linn Energy, LLC LINE 4/22/2014 Board of Directors Issuer Yes For With Linn Energy, LLC LINE 4/22/2014 Appointment of Public Accountant Issuer Yes For With Linn Energy, LLC LINE 4/22/2014 Approval of Executive Compensation Issuer Yes For With SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RegistrantCenter Coast MLP & Infrastructure Fund By (Signature and Title) /s/ Dan C. Tutcher Dan C. Tutcher, President Date August 8, 2014
